            Case 5:18-cr-00227-SLP Document 21 Filed 10/24/18 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT FOR THE

                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
               -vs-                              ) No. CR-18-227-SLP
                                                 )
JOSEPH MALDONADO-PASSAGE,                        )
  a/k/a Joseph Allen Maldonado,                  )
  a/k/a Joseph Allen Schreibvogel,               )
  a/k/a “Joe Exotic,”                            )
                                                 )
                      Defendant.                 )

                UNOPPOSED MOTION TO CONTINUE JURY TRIAL
       The United States of America moves the Court to continue the November 7, 2018,

jury trial in this matter by one month to the Court’s December 4, 2018, jury trial docket.

       In support of this motion, the government states:

       1)      Mr. Maldonado-Passage was indicted on September 5, 2018, on two counts

of use of interstate commerce facilities in the commission of murder-for-hire, in violation

of 18 U.S.C. § 1958(a).

       2)      Mr. Maldonado-Passage appeared for arraignment before United States

Magistrate Judge Bernard Jones on September 27, 2018, with jury trial to commence within

70 days under the Speedy Trial Act.

       3)      Magistrate Judge Jones scheduled the jury trial on this Court’s November 7,

2018, jury trial docket.
              Case 5:18-cr-00227-SLP Document 21 Filed 10/24/18 Page 2 of 3



         4)      On October 4, 2018, Magistrate Judge Jones conducted a detention hearing

and subsequently ordered Mr. Maldonado-Passage to be detained pending trial.

         5)      Counsel for the United States requests that the Court grant a one-month

continuance of the jury trial to the trial docket beginning December 4, 2018. The United

States requests this continuance in order to complete additional investigation into Mr.

Maldonado-Passage’s criminal activities.

         6)      If trial were set to commence on December 4, 2018, a total of 68 days would

have elapsed between Mr. Maldonado-Passage’s arraignment and the commencement of

trial.

         7)      Defense counsel for Mr. Maldonado-Passage concedes that the requested

continuance does not implicate the time constraints of the Speedy Trial Act.

         8)      No other motions for continuance have been made.

                                          Respectfully submitted,

                                          ROBERT J. TROESTER
                                          First Assistant United States Attorney

                                          s/Amanda Green
                                          AMANDA GREEN
                                          Assistant U.S. Attorney
                                          OBA No. 19876
                                          210 W. Park Avenue, Suite 400
                                          Oklahoma City, Oklahoma 73102
                                          (405) 553-8700 (Office)
                                          (405) 553-8888 (Fax)
                                          Amanda.green@usdoj.gov




                                               2
         Case 5:18-cr-00227-SLP Document 21 Filed 10/24/18 Page 3 of 3



                             CERTIFICATE OF SERVICE
       I hereby certify that on this 24th day of October, 2018, I electronically transmitted
this document to the Clerk of Court using the ECF System for filing and transmittal of a
Notice of Electronic Filing to the following ECF registrants:

       Assistant Federal Public Defenders:
       William P. Earley
       Kyle E Wackenheim


                                                 s/Amanda Green
                                                 AMANDA GREEN




                                             3
